DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 8/8/22. Claims 2-4 and 21 are canceled as per applicants amendment dated 8/8/22.
Status of claims
Claims 1, 5-9, 11-12, 14-15, 18, 22 and 25-29 are pending in the application.
Claims 2-4, 10, 13, 16-17, 19-21, 23-24 and 30-31 are canceled. 
Claims 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/4/22.
	Claims 1, 5-9, 11-12, 14-15, 18, 22 and 25-26 are examined in the application.  
In view of the amendment, rejection of claims 2, 9, 11, 14 and 18  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn.
The following new ground of rejections are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
There is no support for the amount of ingredient b) , which is “ from about 0.2 to about 10 wt%” at page 11, line 23 of the specification  pointed out by applicants at page 1 of the response under first paragraph.  See below for page 11, line 23 of the specification.

    PNG
    media_image1.png
    147
    639
    media_image1.png
    Greyscale

The following rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  22 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 25 are unclear as to applicant’s intent for the expression “wherein the at least one silicone is selected from dimethicone; amino silicones; dimethicone copolyol selected from oxypropylenated and/or oxyethylenated polydimethyl(methyl)siloxane, oxypropylenated and/or oxyethylenated polymethyl (C8-C22) alkyl dimethyl methyl siloxane, and mixtures thereof. Markush within the Markush and the expression “ and mixtures there of” lacks clarity and it is unclear to which Markush group it refers. Are oxypropylenated and/or oxyethylenated polydimethyl(methyl)siloxane, oxypropylenated and/or oxyethylenated polymethyl (C8-C22) alkyl dimethyl methyl siloxane drawn to “ dimethicone copolyol? 
	Claim 26 is dependent on claim 25 and claim 26 is also rejected.
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
Applicants point out that that the claims have been updated as suggested by the office action.
In response, all other claims have been amended, however, claims 22 and 25 have not been amended and applicants did not address “Are oxypropylenated and/or oxyethylenated polydimethyl(methyl)siloxane, oxypropylenated and/or oxyethylenated polymethyl (C8-C22) alkyl dimethyl methyl siloxane drawn to “ dimethicone copolyol?” .
Applicant’s arguments with respect to claims rejected under 103  have been considered but are moot because  of the new ground of rejection.
Claim 1 is  amended by deleting “at last one reducing agent  selected from thiol based compounds and non-thiol based compounds and mixtures thereof “ to  “ thiolactic acid” and pH is changed from ” from about 2 to less than 7” to  ” from about 2 to  4.8”  and “ amount of ingredients (a) and (b) are amended in claims 25-26.
The following new ground of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 11-12, 14-15, 18, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  WO 2017/106942 (‘942) and WO 2015/075063 (‘063) and US 2006/0134049 (‘049).
WO ‘942 teaches composition and process for shaping or  altering the shape of the hair and at paragraph bridging pages 2-3 teaches:

    PNG
    media_image2.png
    161
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    174
    593
    media_image3.png
    Greyscale

 WO document at page 5, ll. 8-9 teaches claimed ingredient a), which is thiolactic acid  (claims 1,  25-26) and the amount is from about 1% to about 15% by weight. The amount claimed in claim 5, which is about 0.1 to about 20% overlaps with the amount taught by WO document and the amount claimed in claims 25-26, which is  about 1% to about 14% overlaps with the amount taught by WO document also. WO document at page 5, ll. 25-27 teaches claimed ingredient c) which is drawn to alkalizing agent and teaches amino methyl propanol and monoethanol amine ( paged 5, ll. 10-11, page 7, last two lines; page 8, ll. 29-30) and at page 21, ll. 24-30 describes various neutralizing agents drawn to claimed alkalizing agent. See below.

    PNG
    media_image4.png
    213
    636
    media_image4.png
    Greyscale


The above teaching reads on claim 8 and reads on “ organic amines” of claim 25. WO document at page 22, ll. 10-15 teaches:

    PNG
    media_image5.png
    145
    600
    media_image5.png
    Greyscale
 

Claim 9 also claims the same “mono ethanolamine, diethanolamine, triethanol amine, aminomethyl propanol, mono isopropyl amine and diisopropyl amine”. Claim 26 claims the same “mono ethanolamine, diethanolamine, triethanol amine, aminomethyl propanol”.  WO ‘942 at page 24, ll. 5-6 teaches the amount and this is from about 0.1 to about 6.3% and the claimed amount “ from about 0.01 to about 15% “ of claims 12 and 25-26. WO ‘942 at page 28, line 23 teaches quaternary ammonium compound and teaches quaternary ammonium salt at line 25 and teaches  quaternary ammonium compounds  which is claimed as “cationic surfactants”  and see page 33, line 4 through page 37 (claims 1, 14 and 25-26) and WO ‘ 942 teaches the amount of quaternary ammonium compounds at page 39, ll. 3, which is from about 0.1 % to about 8% and the claimed amount  from about 0.1 to about 15% (claims 14 and 25-25) overlaps with the amount taught by WO document. WO ‘942 at page 25, lines 5-7 teaches claimed non-ionic surfactants drawn to ingredient e) of claims 25-26 and these are “ alkoxylated fatty alcohols and alkyl  (ether) phosphates” and these are also claimed in claims 15 and  25-26 and teaches the amount of non-ionic surfactants at  page 28, line 7 and the amount is from about 1% to about 20% by weight and the claimed amount “ about 0.1 to about 15% “ overlaps with the amount taught by WO document. WO document at page 43, line 10 teaches the preferred pH which is 2-6 or 2 to about 4 and the claimed pH , which is about 2 to about 4.8 overlaps with the amount taught by WO document. WO ‘942 at page 39, ll. 16-20 teaches claimed water (claims 1 and 25-26). WO document at page 19, ll. 20-21 teaches “ dimethicone copolyol “ drawn to ingredient h) of claims 22 and 25 and teaches the amount at page 20 and this is from about 0.1 to about 70% and example 1 exemplifies claimed thiolactic acid,  ethanol amine  (claimed alkalizing agent) cetearyl alcohol ( fatty alcohol of claims 25-26 under nonionic surfactant) and amodimethicone ( claimed ingredient under h). WO document at page 51 ll. 13-21 teaches:

    PNG
    media_image6.png
    209
    594
    media_image6.png
    Greyscale



The difference between  WO ‘942 and instant application is  WO ‘942  does not teach the  claimed  carboxylic acid under b) and specific alkalizing agent  of claim 11 and claimed thickening agent of claims 18 and 25-26.
 WO ‘063 teaches hair treatment compositions comprising bi or tricarboxylic acid  for styling hair at page 1, ll. 3-4 and teaches at page 5, ll. 10-15 that the styling means “ straightening” and the styling is maintained up to 15 washes and teaches the amount of  bi or tricarboxylic acid and  the amount is 3-20% (page 1, line 2) and the claimed amount from about 0.1 to about 20% of claims 7 and from about 0.2 to about 10% of claims  25-26 overlaps with the amount taught by WO ‘063  and teaches  2-10% cationic surfactant (page 1, line 2) and pH from 1-2.9 (page 1, line 3) and at page 1, ll.  18-19 teaches 0.1 to 15% of fatty alcohol (claims 15 and 25-26) and at page 2, ll. 7-24 teaches cationic surfactants which are ammonium compounds and at  page 3, ll. 7-17 also teaches claimed secondary fatty amines drawn to cationic surfactants  (claims 1, 14 and 25-26). WO ‘063 at page 3, ll.  22-24 teaches acotonic acid, citric acid, malonic acid, tartaric acid  and at page 7, under example  exemplifies citric Acid (claims 1, 6 and 25-26); behen trimethyl ammonium chloride 4.3 % (claims 1, 14 and 25-26)  and cetearyl alcohol (claims 15 and 25-26).
US ‘049 teaches hair styling compositions  (hair treatment compositions) and the compositions are useful for modify and condition and fix hair (abstract) and at ¶ [0041] teaches neutralizers  drawn to claimed alkalizing agents like triethanolamine, amino methyl propanol and sodium hydroxide (claims 1, 8-9 and 25-26) and also teaches tetrahydroxy propyl ethylene diamine (claim 11) and at ¶ [0051] teaches the amount which can be from 0-15% and claimed amount 0.01 to about 15% of claims 25-26 overlaps with this amount. US ‘049  at ¶ [0032] teaches thickeners or rheology modifiers and this includes claimed gum, cellulose polymers (claims 18) and at ¶ [0051] teaches the amount, which is 0.1 to 15% (claims 18 and 25-26). The amount taught by US ‘049 overlaps with the claimed amount, which is from about 0.01 to about 10% (claims 18 and 25-26).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the compositions WO document comprising thio  lactic acid, alkalizing agent, nonionic surfactant, silicones and water  taught by WO document ‘942 and combine with any  bi or tricarboxylic acid taught by  WO ‘063  including citric acid exemplified) and add the thickening agent  taught by US ‘049 to modify the rheology of the compositions ,    with the reasonable expectation of success that the modified compositions straighten the hair and provide greatest reduction in frizziness or volume of hair   and also styling (straightening) is maintained up to 15 washes. This is a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619